Citation Nr: 0734810	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified at a Board 
hearing in September 2007.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
reflecting that right ear hearing loss had its onset in, or 
is related to, the veteran's military service.

2.  The veteran was exposed to Agent Orange during his 
service in Korea, and he has a current diagnosis of diabetes 
mellitus.

3.  The veteran's currently diagnosed hypertension is not 
shown to be causally or etiologically related to service, or 
to the service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for service connection for diabetes mellitus 
have been met.  U.S.C.A. §§ 1110, 1112, 1116, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007). 

3.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In four letters; dated in September and November 2003, and 
July and December 2004; the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claims, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in December 2005, he was afforded a VA audiological 
examination.  The Board acknowledges relying on the findings 
and conclusions contained in this examination report although 
the examiner noted that he had not reviewed the veteran's 
claims folder prior to its preparation.  The Board finds such 
review was not necessary, as the examiner concluded that the 
veteran did not have a current diagnosis of right ear hearing 
loss.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 
(2003); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 
(1997).  

An examination was not provided in regard to the veteran's 
claim for service connection for hypertension, since there is 
no suggestion, except by unsubstantiated allegation, that the 
veteran's hypertension may be associated with an established 
event, injury, or disease during service, or to his service-
connected diabetes mellitus.  See Wells v. Principi, 326 F. 
3d 1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board finds that referral of the 
case for the purpose of obtaining a medical opinion is not 
warranted.  Finally, as the Board is granting service 
connection for diabetes mellitus, a VA examination is not 
necessary.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  




Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I.  Hearing Loss

The veteran contends that upon entry into the service, he was 
found to have hearing loss in the right ear.  He stated that 
his ear was washed out to treat the problem, but that it 
became worse as a result.  The veteran's service medical 
records are absent of any complaint, treatment, or diagnosis 
of hearing loss.  His November 1967 enlistment examination 
and his April 1970 separation examination reflect identical 
audio levels in the veteran's ears, which were normal on both 
occasions.  There is no notation as to a wash-out treatment 
or decreased hearing in either ear.  

In July 2004, Thomas M. Griggs, M.D., a private physician, 
diagnosed the veteran as having mild sensorineural hearing 
loss in the right ear.  This is the earliest record and post-
service complaint, treatment, or diagnosis, of hearing loss.  
At that time, the veteran reported that he first experienced 
this hearing loss in 1968 and had minimal noise exposure; he 
denied having tinnitus, vertigo, or ear drainage as a 
teenager.  Dr. Griggs did not opine as to the etiology of the 
veteran's hearing loss.

A VA examination was conducted in December 2005.  At that 
time, the veteran reported military noise exposure of tanks 
and trucks, as well as intermittent right ear tinnitus.  The 
examiner found that the veteran's pure tone thresholds for 
test frequencies of 500 - 4000 Hz revealed normal hearing 
sensitivity in both ears.  He concluded that the veteran had 
normal hearing thresholds at frequencies used for VA 
disability rating purposes.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2).
However, service medical records do not reflect any evidence 
of right ear hearing loss.  Furthermore, while the veteran 
indicated to Dr. Griggs that his right ear hearing loss began 
in 1968, there is no evidence of this disability until July 
2004, which was more than 30 years since his military 
discharge.  This evidence, or lack thereof, weighs heavily 
against the veteran's contention of having right ear hearing 
loss since his military service.  Moreover, Dr. Griggs did 
not relate any current hearing loss to service, and indeed, 
the most recent medical records fail to actually show the 
presence of right ear hearing loss.  Under these 
circumstances, a basis upon which to establish service 
connection has not been presented; the appeal must be denied.

II.  Diabetes

The regulations provide for presumption of service connection 
for diabetes for service members exposed to Agent Orange 
during service.  38 C.F.R. §§ 3.307, 3.309.  The veteran 
asserts he was exposed to Agent Orange while serving in 
Korea.  As the RO outlined in the March 2005 statement of the 
case, the Department of Defense (DOD) has informed VA that 
Agent Orange was used in Korea along the demilitarized zone 
(DMZ) from April 1968 to July 1969.  

Service personnel records reflect that the veteran served in 
Korea from May 1969 to April 1970 as a clerk typist assigned 
to the 44th Surgical Hospital.  This unit is not one that was 
specified by the DOD as having been exposed to Agent Orange.  
The veteran contends however, that he served as a truck 
driver in Korea and made deliveries into the DMZ during that 
time.  He submitted copies of a United States Army Safety 
Award for safe driving, dated from June 1969 to January 1970, 
and his United States Government Motor Vehicle Operator's 
Identification Card as proof of this type of duty.  

The file also contains a statement from a fellow serviceman 
attesting to the fact that while he was assigned to the 1st 
Battalion, 9th Infantry, 2nd Division, he witnessed the 
veteran entering the DMZ as a courier for the 44th Surgical 
Hospital.  As it happens, the 1st Battalion, 9th Infantry has 
been identified by DOD as one of the units which served along 
the Korean DMZ where herbicides were used.  Private medical 
records reflect that the veteran was initially diagnosed with 
diabetes mellitus in September 2000.  

Although the veteran's service at the DMZ in Korea during a 
period when Agent Orange was used there has not been 
explicitly verified through official records, the veteran has 
credibly described duties that would place him at the DMZ 
when Agent Orange was used there, and his presence there has 
been corroborated by an individual who was assigned to a unit 
at the DMZ recognized as one whose members were exposed to 
Agent Orange.  There being no affirmative evidence 
contradicting the facts as expressed by the veteran and his 
friend, the Board concludes that with the resolution of 
reasonable doubt in the veteran's favor, it may be concluded 
he was exposed to Agent Orange while serving in Korea at the 
DMZ in the May 1969 to July 1969 time frame.  Concluding that 
he was exposed to Agent Orange in service, a basis upon which 
to establish service connection for diabetes has been 
presented, and the appeal in this regard is granted.  


III.  Hypertension

The general criteria for service connection were set out 
above.  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310. 
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that his hypertension is related to 
service.  More specifically, the veteran contends that his 
hypertension is caused by his (now) service-connected 
diabetes mellitus. 

Service medical records are negative for complaint, 
diagnosis, or treatment of hypertension.  Private medical 
records indicate that the veteran was diagnosed with 
hypertension as early as December 1997 by Elvin J. Larson, 
M.D., which was over 27 years following his military 
discharge.  As noted above, the veteran was first diagnosed 
with diabetes mellitus in September 2000.  VA and private 
medical records do not reflect that the veteran's 
hypertension was considered etiologically related to service, 
or to his service-connected diabetes mellitus.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for hypertension.  There is no relationship shown 
by the evidence of record between the veteran's hypertension 
and his military service, or his service-connected diabetes 
mellitus.  Furthermore, medical records show that the veteran 
was diagnosed as having hypertension at least three years 
prior to his diagnosis of diabetes mellitus.  Accordingly, 
the Board concludes that service connection for hypertension 
is not established by the evidence of record and the 
veteran's claim must be denied.

In reaching the adverse decisions herein, the Board has 
considered the veteran's contentions his conditions are 
related to service, or his service-connected diabetes 
mellitus; however, as a lay person, he is not competent to 
establish a medical etiology merely by his own assertions 
because such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since the veteran is not professionally qualified 
to offer or suggest a possible medical etiology, and because 
there exists no medical evidence providing such a nexus 
between the veteran's hearing loss or hypertension, and 
service or service-connected disability, there are no bases 
upon which to establish service connection for these claims.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for diabetes mellitus is granted.

Service connection for hypertension is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


